          Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


LINITED STATES OF AMERICA,                    )
                                              )
                           Plaintiff,         )
                                              )           CASE NO.   CR-1e-e3-R

                                              )
Malcolm Elbray Traywicks, Jr                  )
                                              )
                                              )
                                              )
                         Det-endant.          )

                         PETITION TO ENTER PLEA OF GUILTY

     The defendant states to the Court that the defendant wants to enter a plea of
GUILTY to the following counts o f th e In d i ctment er{rrfi errnrativrr
                     C Our-t-           t
       In connection with this plea of GUILTY, I,           Aa                    .brfe             I'
defendant in this case, inform the Court, under penalty of perjury, that I ha discussed
these matters with my attorney and the answers to the following questions are true and
correct to the best of my knowiedge and belief.

A.      BACKGROUND OUESTIONS

        Before the Court can accept your plea of guilty, it is ne,cessary that the Court has
certain background information about you and this case. The questions in this section are
asked for this purpose.

1. (a)           What is your name?         ),1   *lr"I                T.              t

        (b)      What is your age?
                                                      .tl
)       Are you currently employed? Yes              No X
        If yes, what are the name, address and telephone number of your employer?
                                                  -

3.      How much education have You had?                      l,*    a l^   rot            Pfa*4'

                                                      \    ,Jlt4.S           6f   -1
         Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 2 of 13




4.      Have you ever received medical care or treatment for drug addiction and/or alcohol
        abuse? Yes               No X
        [If            - the hearing on the Petition to Enter Plea of Guilty, counsel for
            so, prior to
        defendant shall submit to the judge's orders mailbox a list of the dates, places, and
        types of treatment received by defendant.]

5       Have you ever received medical care or treatment for a mental or emotional
        condition? Yes        No X

        [If                - hearing on the Petition to Enter Plea of Guilty, counsel for
            so, prior to the
        defendant shall submit to the judge's orders mailbox a list of the dates, places, and
        types of treatment received by defendant.]

6.      (a)    Have you consumed any drug, alcohol or medication that is now impairing
        your ability to think clearly or to understand and answer the questions in this Petition
        io Enter Piea of Guilty? Yes                  No X
        (b)                              -
                 Are there any medications prescribed for you that you are not now taking as
                 directed? Yes              No k
                 If yes, does the fact that you are not taking the medication as directed impair
                                   - clearly or to understand and answer the questions in this
                 your ability to think
                 Petition to Enter Plea of Guilty? Yes             No

7.      If   an attomey is now               you in           -           -
                                                                       is your attorney's name?
                                             t)a   c

8.      If you have an attorney, have you had enough time to talk with your attorney about
        your case? Yes X           No

9       Ifyou have an attomey, have -you told your attomey everything you know about
        your case? Yes X        No

10      If you have an attorney, are-you satisfied            with the services your attomey has
        provided for you?     Yes t          No               /F lv fr.rr.: ( [f oi'^ i.
11      Do you understand the charge(s) against   -        you?   Yes k       No

                                                                                   -


                                       Page 2   of    13
OKWD Plea Petition (5/18)
         Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 3 of 13




B.      CONSTITUTIONAL RIGHTS. WAIVERS

       Before the Court can accept your plea of guilty, it is important that you understand
that you will be giving up many valuable constitutional rights by entering a plea of guilty.
The questions in this section are designed to inform you of those rights.

12.     Do you understand you have a right to plead NOT GUILTY to every charge filed
        asainst vou? Yes X       No

13. Do you understand if            you plead NOT GUILTY you have the following
        constitutional rights:

        (a)     the right to a speedy and public trial by jury?
                Yes X        No-
        (b)     the right to counsel at all stages of the proceedings, and that if
                you cannot afford to ,YDav a lawyer, one will be appointed to
                represent you? Yes              No

        (c)     the right to see and hear all witnesses called to testify against
                you and the right to cross-examine them?
                Yes X No
        (d)     the right to use the subpoena power of the Court to compel the
                attendance of witnesses at trial and the production of other
                forms of evidence? Yes X          No

        (e)                                             - yourself by taking
                the right not to be compelled to incriminate
                the witness stand; and that if you do not take the witness stand,
                no inference of guilt may be drawn from your failure to do so?
                Yes     X No_
        (0      the right to be presumed innocent until the government has
                proved you guilty beyond a reasonable doubt by the unanimous
                agreement of alltwelve of the jury members?
                Y'es X       No

I4      Do you understand if you plead GLTILTY you will be found guilty without a trial
        and you will have given up all of the above rights, except the right to counsel?
        Yes    X       No-


                                      Page 3   of   13
OKWD Plea Petition (5/18)
         Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 4 of 13




15      Do you understand if you plead GUILTY to a felony offense this may deprive you
        of valuable civil rights including the right to vote, the right to hold public office, the
        right to serve on a jury, the right to possess any kind of firearm, destructive device
        or ammunition, and may make you ineligible for certain govemment benefits?
        Yes {         No            Not Applicable

16. If you are not a- citizen of the United States, pleading guilty may affect your
        immigration status. Pleading guilty may result in your deportation or removal from
        the United States, may prevent you from ever lawfully reentering or remaining in
        the United States, and may result in the denial of naturalization. Deportation is
        mandatory for certain offenses, including most crimes involving controlled
        substances. You may be deported or removed from the United States even if you
        are a legal resident and even if you have legally lived in the United States for many
        years. Do you understand?
        Yes             No           Not Applicable )

C.      SENTENCING - GENERAL
              -              -
        Before the Court can accept your plea of guilty, it is important that you understand
certain aspects of the sentencing process. The questions in this section are designed for
that purpose.

17.     Do you realize if you plead GUILTY the maximum statutory sentence the judge
        may impose remains the same as if you had pled NOT GUILTY and had been
        convicted bv a iurv? Yes X      No

i8      Do you know the sentence you will receive is solely a matter for the judge to decide?
        Yes )c          No   _
19. (a)           What is the maximum sentence the law provides for the offense(s) to which
                  you want to plead GUILTY?
                       o




        (b)       Is there a minimum mandatory sentence the law provides for the offense(s)
                                         GUILTY? Yes X
                  to which you want to plead                       No          If yes, what
                  is it?
                                 c        a          ltc      t              -

                                       Page 4   of   13
OKWD Plea Petition (5/18)
         Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 5 of 13




        (c)     For certain offenses a term of supervised release must be imposed to be
                served after the person is released from a term of imprisonment. Is there a
                mandatory term of supervised release for the offense(s) to which you want to
                plead GUILTY? Yes                 No X If yes, what is the mandatory
                term?
                                        -

                For all other offenses, the judge may, in the judge's discretion, impose aterm
                of supervised release to be served following the person's release from
                imprisonment. What is the maximum term of supervised release that could
                be           in this case?
                                  o?                        cC.

                                                         c            :?



                What is the maximum term of imprisonment that could be imposed         if your
                supervised release were revoked?




        (d)     Will you be forfeiting any property to the United States as a result of your
                guilty plea? Yes X                     If ves. what orooertv?
                                          No
                  (ru u, a*- r( 6 s-rr- ,-! f I rr^          '
                                                             (: *+.'-r' r   .r t'Q
                                                    -




                                      Page 5   of   13
OKWD Plea Petition (5/18)
         Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 6 of 13




20.     If you plead GUILTY,    the judge may-require you to make restitution to any     victim
        of the offense [8 U.S.C. $$ 3663 and       3664]. If you plead GL.IILTY to an offense
        that occurred on or after April 24, 1996, and the offense falls into certain categories
        ofoffenses, including property offenses and crimes ofviolence, ordinarily the judge
        is required to order you to pay restitution to any victim of the offense [18 U.S.C.
        S 3663A]. Also, in certain cases, the law identifies specific classes of
                                                                                      people or
        organizations that may be entitled to restitution. Restitution is a continuing
        obligation that does not end until it is paid in full. In other words, the United States
        may continue to seek restitution from you even though you are no longer serving a
        sentence pf conhnement or supervision. Do you understand all of this?
        ves    K No-
21.     The judge must impose a special assessment for each count to which you enter a
        plea of guilty. The amount of the special assessment depends on whether the
        offense is a felony or a misdemeanor [18 U.S.C. $ 3013]. In your case, taking into
        account each offense to which you want to plead guilty, the total amormt ofspecial
        assessment is $              100                            .
                                                                   This amount will be due
        at the time of santencing. Do you understand this? Yes          X  No

11      If                                                                         -
           you are on probation or parole in this or any other court, do you know that by
        pleading GULTY here your probation or parole may be revoked and you may be
        required to serve a sentence as a result ofthat revocation in addition to any sentence
        imposed upon you in this case? Yes          X    No

23.                                                             -
        Do you understand that in certain circumstances a federal j udge may order a federal
        sentence of imprisonment to run at the same time as a state sentence of
        imprisonment? Yes       I     No
.\A
                                       -
        Do you understand if you are convicted of a violation of Title 18, United        States
        Code, Section 924(c), the term of imprisonment imposed for that conviction cannot
        be served concurrently with any other term of imprisonment?

D
        Yes            No
        SENTENCING GUIDELINES
                                    Not Applicable          x
                                                        AND glHT'R            SENTENCING
           -       -
        CONSIDERATIONS

)<      In determining an appropriate sentence for          crime, the judge must consider
                                                        a federal
        the Sentencing Guidelines developed by the United States Sentencing Commission.
        The Sentencing Guidelines are advisory in nature, not mandatory. The judge must
        consider imposing a sentence within the range established by the Sentencing
        Guidelines, but the judge may impose a sentence either above or below that range.
        Do you rurderstand this? Yes ,     X  No

                                                        -
                                      Page   6of   13
OKWD Plea Petition (5/18)
         Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 7 of 13




26.      In calculating the range of sentence under the advisory Sentencing Guidelines, the
        judge will take into account all conduct, circumstances, and injuries associated with
        your criminal conduct, whether or not this conduct is formally charged by the
        govemment. The judge will consider all relevant conduct at the time ofsentencing
        even though you are pleading guilty to fewer than all cormts in the lndictment or
        Inforrnation. Do you tmdentand this? Yes ,X            No

27.                                                                 -
        Also, there is no limitation placed on the information the judge can consider at the
        time of sentencing conceming your background, character, and conduct so long as
        the information is reliable. The judge will take all of these factors into
        consideration in determining an appropriate sentence. Do you understand this?
        Yes    X       No-
28.     If the judge orders a presentence investigation, a U.S. Probation Officer will be
        assigned to conduct a thorough investigation and prepare a presentence report for
        thejudge's use. Do you understand that if you lie to the U.S. Probation Officer, or
        if you cause others to lie on your behall this can be considered by the judge and
        may increase the range of sentence calculated under the advisory Sentencing
        Guidelines? Yes      (      No

29.                                      -
        Your history of prior criminal convictions  will be used to compute your Criminal
        History Category r.rnder the Sentencing Guidelines. If you have prior felony
        convictions which were imposed or for which you have served time within the past
         1 5 years, your Criminal History Category may be increased. Similarly, if you have

        received misdemeanor convictions within the past l0 years, your Criminal History
        Category may be increased. Certain exceptions may apply in your case that would
        exclude a conviction from the Criminal History Category computation.
        Nonetheless, do you understand your prior criminal history has a direct impact on
        the calculation ofthe sentencing range under the advisory Sentencing Guidelines?
        Yes    }.     No_
30.     Do you understand if you committed the present offense(s) while you were on
        probation, parole, supervised release, or escape status, this will increase the number
        of points assessed in your criminal history computation. If this increases your
        Criminal History Category, do you understand it may increase the range of sentence
        calculated under the advisory Sentencing Guidelines? Yes        X        No

                                                                                   -



                                     Page 7   of   13
OKWD Plea Petition (5/18)
         Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 8 of 13




31.     Do you understand if this offense is a crime of violence or a drug trafficking offense,
        and if you have two prior felony convictions of either a crime of violence or a drug
        traffrcking offense, you could be sentenced as a career criminal offender which
                                     receive?
        would increase the sentence you                   Qort'. Ltr      { A ,.,^c
        Yes   _        No   _NotApplicable X                (r..-1.1 ,4et crfptl..L,l ,f
32.     The maximum sentence for the offense(s) to which you want to plead guilty is the
        statutory maximum set out in $!f 19,20 and 2l above. If you are pleading guilty to
        more than one count, you could receive the maximum sentence on each count of
        conviction running consecutively ( C/S). See USSG $ 5Gl .2. Do vou understand
        this? Yes      )(    No                Rr+ does .^.1' .t$q.
s3.     ln certain cases, the law-requires the judge to impose a mandatory minimum term
        of imprisonment. The judge may not impose a sentence below a mandatory
        minimum term unless the United States Attomey, in his or her discretion, files a
        motion. Do you understand this? Yes X No            Not Applicable
                                                             -                      -
34.     Parole is not available in the federal system. If you are sentenced to a term of
        imprisonment, you will serve the entire time imposed (less any eamed good time
        credits that may be applied to reduce the arnount of time you actually serve). The
        maximum amount of credit you may receive against your sentence will be
        determined by the Bureau of Prisons and is limited by stafirte U8 U.S.C. $ 36241.
        Do vou rurderstand this? Yes      ,(    No

35.     If at least one year of imprisonment is ordered in your case, the judge may also
        impose a term of supervised release, which you will begin serving after you are
        released from custody. For certain offenses, a term of supervised release is
        mandatory. During any term of supervised release, you will be subject to
        conditions that will include refraining from any additional violations of local, state
        or federal law, reporting requirements, fiavel and residence restrictions, and testing
        for controlled substance use. If you violate the conditions of your supervised
        release, the judge may revoke your supervised release and sentence you to an
        additional term of imprisonment. This additional term of imprisonment would be
        served without credit for the time you successfully spent on supervised release. Do
        you understand this? Yes              No
                                     -X_
                                                     -
        The judge has the discretion to impose another term of supervised release, to be
        served after you serve yow sentence for violating the first term of supervised
        release. If you violate your supervised release again, you can be sentenced to serve
        more time, followed by more supervised release, at the discretion of the judge.
        Under certain circumstances there is no limit to the number of times supervised



                                     Page 8    of   13
OKWD Plea Petition (5/18)
         Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 9 of 13




        release can be revoked and another term            of supervised   release   imposed. Do you
        understand      this? Yes   Y     No

36.     In some circumstances, the judge may
                                           - decide that your case warrants imposing a
        sentence with conditions other than incarceration for the full term of the sentence.
        Options available to the judge include probation, home confinement, community
        confinement, electronic monitoring, intermittent confinement, or a combination of
        any of these. Do you understand this? Yes X           No

37. If you plead guilty to a federal sex offense, you may be
                                                          - subject to state laws
        requiring the registration of sex offenders. Do you understand this?
        Yes           No           Not Applicable X

E.         -
        VOLUNTARY -
                  NATURE OF PLEA

38      Are your plea(s) of GI-IILTY and the waivers of your rights made voluntarily and
        completely of your own free choice, free of any force or threats or pressures from
        anyone? Yes X No

39      (a)                          -
                 Have you entered into a plea agreement with the government?
                 Yes-            No V
        (b)      If   so:

                 Is this a conditional plea ptrsuant to Fed. R. Crim. P. l1(a)(2) that reserves
                 certain rights to appeal? Yes           No

        If   yes, what issues are reserved for appeal?-              -




        Have you read the plea agreement or                    the plea agreement read to you?
        Yes                 No

        IJave you had enough             discuss the plea agreement with your attomey?
        Yes             No

        Were            terms of the plea agreement explained to you, including any
                   of yourrights? Yes    _    No           _
                                        Page 9   of   13
OKWD Plea Petition (5/18)
        Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 10 of 13




        Do you understand all of the terms of the plea agreement, including the
        waivers of vour riehts? Yes        No

        (c)     What are your reasons for making that agreement?




        (d)     If your plea of GUILTY involves               a                do you understand that
        the judge can reject the plea                            after completion of the presentence
         investigation if the judge finds                     plea agreement is not in the interests of
        justice? Yes             No

40.     IIas anypromise     -              by anyone that causes you to plead GUII.TY aside from
        the plea                if   any, set out in your answer to question 39?
        Yes          o_               If yes, what promise has been made and by whom?



41.     (a)    Has any officer, attomey or agent of any branch of govemment (federal, state
        or local) promised or predicted that you will receive a lighter sentence, or probation,
        or any other form of leniency if you plead GUILTY?
        Yes-           No X
        (b)    Do you understand no one has any authority to make any such promise or
        prediction on your sentence because the matter of sentencing is exclusively within
        the control of the judge and no one else? Yes X        No

42      Has the judge made any suggestion as to what the actual sentence        -     will   be?
        Yes_           No X
43      Are you pleading GUILTY because you are guilty? Ves                    z)f,   No

44      Is there any other information or advice that you want before you enter a plea?      -
        Yes   _        No       )C




                                          Page l0   of   13
OKWD Plea Petition (5/18)
        Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 11 of 13




F.      CONCLUSION/FACTUAL BASIS

45.     Has your attorney reviewed and discussed with you all of these questions and your
        answers to them? Yes f         No

46.                                        -
        Do you understand all of these questions? Yes      {_       No

        If not, which questions do you not understand?



47. (a)         Do you now want to plead GUILTY?          Yes   X    No

        (b)     Are you GUILTY? Yes       .X         No                   -
48.     State what you did                        - to which you are now pleading
                             to commit the offense(s)
        GUILTY.

                                                                                            \
                                                                               ./r\c




                                   Page   ll of 13
OKWD Plea Petition (5/18)
          Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 12 of 13




**{.*'|(rk{.rt*,}rkr|<*'l.r.r.*{.i<:irl.*'1.*rl.t***tt{.+***:N<*,&rf***tt**rtrt**rt<:t<*<*:f*{.*1.{<d(t,itf**rl.*<rF>l.rl.*{.


       I understand that if I have knowingly and intentionally made any false answers in
this Petition to Enter Plea of Guilty, my ans\r/ers may be used against me in another
prosecution for perjury or making a false statement.

      Signed by me and affirmed to be true under penalty of perjury in the presence of my
attomey on this             j
                            day                   ofA         ?0




                                 CERTIFICATE OF DEFENSE COUNSEL

          I,   as afiorney for the                             Ar(               t t-b                     .:o(c                hereby
certify

          l.  I have read and fully explained to the defendant the allegations contained in
the Indictment ep{nfarffiation in this case.
       2. To the best of my knowledge and belief the statements, representations, and
declarations made by the defendant in this Petition to Enter Plea of Guilty are in all respects
accurate and true.
       3. The plea of guilty offered by the defendant to Count(s)
accords with my understanding of the facts the defendant has related to me, is consistent
with my advice to the defendant, and in my opinion is knowingly and voluntarily made.
       4. I assure the Court that I have advised the defendant about the applicable
sentencing procedures, including procedures under the Sentencing Guidelines, and I have
explained to the defendant the potential consequences of a plea of guilty in light of the
questions and concems set forth in Sections C and D of this Petition.

      Signed by me in the presence of the defendant and after full diocussion of the
                                                                ?A
contents of this certificate with the defendant, this       -                day of
   hA     aT
               \
                                 20_!1_

                                                                           (L L
                                                                          Attorney for Defendant




                                                    Page 12     of   13
OKWD Plea Petition (5i I8)
                      Case 5:19-cr-00093-R Document 17 Filed 05/10/19 Page 13 of 13




*   r* :f   **   r(   **   rl. rk *<   *. !f   **   rt   *   !t tf {. ,t   tl.   t   {. ,f   ***   r. rk rl. rl. rl.   *   {< rF   ri :t   **   r< d<   * ,f * :l"l'   rt   *   'l'
                                                                                                                                                                                      *   rf t} d' :* d"1"$   !k   *******   i< {<   t   {'   *f


                                                CERTIFICAU OF PROSECUTING ATTORNEY

                  As attomey for the government, I hereby certi$:

                      1.               I       have read and fully discussed with defense counsel the allegations
contained in the Indictment or Information in this case.
       2. I have also reviewed this Petition to Enter Plea of Guilty and find it to be in
accordance with my knowledge of the defendant and this case.
       3. In my judgment, acceptance of the defendant's plea(s) of guilty to the
charge(s) in question will not undermine the statutory purposes of sentencing.

                  Signed by me this                                    this                  6         auy        ,f                                     a                                                            20   /?


                                                                                                                                           Attorney for                                     Government




                                                                                                   Page 13                 of        13
OKWD Plea Petition (5/18)
